Title: From James Madison to Wilson Cary Nicholas, 15 February 1809
From: Madison, James
To: Nicholas, Wilson Cary



ca. 15 February 1809

That the President ought to be authorized, in case either of the France or G. Britain shall so revoke or modify her Edicts as that they shall cease to violate the neutral Commerce of the U. S. to declare, by Proclamation a reasonable day, after which the trade of the U. S. suspended by the several Embargo laws, shall be resumed with the said nation: so doing and to cause to be issued, under suitable pledges and precautions, letters of Marque & Reprisal, against the nation thereafter continuing in force its Unlawful Edicts against the commerce of the U. S.
That the authority to issue such Proclation & Letters of Marque & Reprisal if not exercised, prior to the next Meeting of Congs. shall then expire; and that such Proclamation, if issued prior to such meeting, shall not continue in force more than  days thereafter, unless so provided by Act of Congress.
